Citation Nr: 0306270	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 for the veteran's heart disorder. 


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1961 to July 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for the veteran's heart disorder.  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving such notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in April 1997, 
the RO denied the veteran's claim of entitlement to VA 
compensation benefits under 38 U.S.C.A. § 1151 for a heart 
disorder.  

2.  Evidence associated with the record since the RO's April 
1997 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to VA 
compensation benefits under 38 U.S.C.A. § 1151 for a heart 
disorder.  



CONCLUSIONS OF LAW

1.  The RO's April 1997 decision, which denied the veteran's 
claim of entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 for a heart disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1996).  

2.  The criteria to reopen the veteran's claim of entitlement 
to VA compensation benefits under 38 U.S.C.A. § 1151 for a 
heart disorder have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to VA compensation benefits 
under 38 U.S.C.A. § 1151 for a heart disorder.  A review of 
the record discloses that this is not his first such claim.  
In April 1997, the RO denied such a claim.  Relevant evidence 
on file at that time included VA medical records, dated from 
November 1989 to November 1995; a report from the Tulsa 
Regional Medical Center, reflecting hospitalization in 
October 1990; a report from the Hillcrest Medical Center, 
reflecting hospitalization in February 1991; the report of a 
VA cardiovascular examination, performed in June 1992; and an 
opinion from a VA physician, dated in April 1997.  

Such records showed that the veteran's heart disorder was 
first clinically manifested by chest pain in late 1989 or 
early 1990 and that he was treated by the VA cardiology 
service in April 1990.  Cardiac catheterization, performed 
that month by the VA revealed an 80 percent lesion of the 
left anterior descending artery; a 50 percent lesion of the 
first diagonal branch coronary artery; and 70 percent lesion 
of the first obtuse marginal artery.  The VA cardiologist 
stated that the veteran would probably require a coronary 
artery bypass graft (CABG) but wanted to document the 
veteran's ischemia.  The next day, the veteran underwent a 
treadmill test for 8 minutes without chest pain or 
significant ST changes laterally.  Therefore, it was felt 
that the veteran's symptoms could be managed medically.  It 
was also felt that if his chest pain continued, a CABG would 
be considered.  During a consultation with the VA cardiology 
service at the end of September 1990, the veteran reported 
chest pain during treadmill testing.  At the beginning of 
October 1990, he sustained an acute myocardial infarction.  
Later that month, cardiac catheterization revealed additional 
lesions in the coronary arteries.  At the end of October 
1990, following a catheterization conference, a four vessel 
CABG was performed at the VA.  

The veteran contended that had the CABG been performed prior 
to October 1990, he would not have had his heart attack.  
Therefore, he maintained that VA compensation were warranted 
under 38 U.S.C.A. § 1151 for his heart disorder.  

In April 1997, a VA physician stated that in the face of the 
veteran's performance during treadmill testing in April 1990, 
a reported ejection fraction of 60 percent, the veteran's 
atypical descriptions of chest pain, and the fact that the 
veteran had not failed medical treatment, medical management 
of the veteran's unstable angina was appropriate.  Although 
the veteran experienced a myocardial infarction during the 
course of that medical management, the VA reviewer found no 
evidence that such management was negligent, faulty, or 
substandard.  In so doing, she concluded that the delay 
between the onset of the veteran's chest pain and his CABG 
did not cause him to undergo the CABG.  

The only reports that the veteran had additional heart 
disability due to treatment rendered to him by the VA were 
offered by the veteran.  There was no evidence, however, that 
he was qualified to render a medical opinion, such as the 
diagnosis or etiology of a particular disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, VA 
compensation benefits under 38 U.S.C.A. § 1151 for his heart 
disorder were denied.  The veteran did not submit a Notice of 
Disagreement with which to initiate the appellate process; 
and, therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1103.  

The veteran now requests that his claim of entitlement VA 
compensation benefits under 38 U.S.C.A. § 1151 for his heart 
disorder. be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  New and material evidence is 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the Board's May 
1998 decision includes a statement from R. E. L., M.D., 
received in June 2001.  Dr. L. stated that the veteran had a 
reasonable issue when he stated that he believed the delay in 
proceeding with CABG was factor in his acute myocardial 
infarction.  Such evidence is new in the sense that it was 
not previously before agency decision makers.  Moreover, it 
bears directly and substantially upon the specific matter 
under consideration.  It is not considered cumulative or 
redundant, as it is the first medical evidence associated 
with the claims folder which tends to support the veteran's 
theory of the case.  As such, by itself or in connection with 
evidence previously assembled, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, it is sufficient to reopen the claim 
of entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for the veteran's heart disorder.  To that extent, the 
veteran's appeal is granted.


ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to VA compensation 
benefits under 38 U.S.C.A. § 1151 for the veteran's heart 
disorder is granted. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

